Citation Nr: 1414969	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Army from May 1952 to June 1954; he died in September 2007 and the appellant is his adult daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claim has been before the Board in August 2012 and August 2013 and was remanded at those times.  For reasons discussed in detail below, the claim is ripe for appellate review.

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.    


FINDING OF FACT

The appellant is not an eligible claimant in this case.  


CONCLUSION OF LAW

The appellant is not eligible to pursue a claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 101(4)(A), 1542.  38 C.F.R. §§ 3.3, 3.57, 3.356.  






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, the appellant in this case is not an eligible claimant with respect to dependency and indemnity compensation (DIC) benefits based on the Veteran's service.  The Board has specifically ruled that she is ineligible to be recognized as a child permanently incapable of self-support prior to reaching her 18th birthday, and she is not otherwise within the age or relationship requirements so as to qualify as a claimant for entitlement to service connection for the cause of the Veteran's death.  

Thus, because the application of the law to the undisputed facts is dispositive of the claim (because the appellant does not have legal standing to pursue the claim (i.e. no legal basis for the claim)), no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria and Analysis

At the outset, the Board notes that it has taken initiative to develop evidence in this case, and that the claim was most recently reopened and remanded in August 2013.  It was ordered that efforts be made to provide an opinion as to if the Veteran's death was related to any service-connected disability and/or incident or event of active service, to include the possibility of it being related to amyotrophic lateral sclerosis (ALS or Lou Gehrig's Disease) noted as present during the Veteran's lifetime.  Unfortunately, this ordered development was in error, and the Board is sorry for any inconvenience incurred as a result of it.  

Specifically, it is noted that in an associated August 2013 Board decision, it was determined that the appellant is not a helpless child within the meaning of VA regulations.  That issue was, at the time the current claim was previously before the Board, an intertwined issue which, had the Board determined that helpless child status did exist, would allow for further development with respect to any claim for DIC benefits.  

In the August 2013 Board decision, however, it was determined that the appellant was not a helpless child, and that she was not permanently incapacitated as regards her ability for self-support prior to the age of 18 years.  This decision has not been appealed to the U.S. Court of Appeals for Veterans Claims (Court) and is final.  

An eligible child of a Veteran may be entitled to DIC upon the Veteran's death.  38 U.S.C.A. §§ 1310, 1318.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.57(a)(1).  As noted in the August 2013 Board decision, the Veteran died in September 2007.  The appellant was born in December 1957 and is the Veteran's daughter.  She has, as noted, not been found to be permanently incapable of self-support prior to reaching the age of 18 years, and she is currently 56 years-old.  

Thus, given that the appellant is not a helpless child, and is not under the age of 18 years (or between 18 and 23 years pursuing a course of instruction at an educational institution), as the daughter of the Veteran, she is not an eligible claimant for DIC benefits which would, by necessity, include the claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 101(4)(A), 1542.  38 C.F.R. §§ 3.3, 3.57, 3.356.  

As the appellant is not eligible to apply for DIC on behalf of the Veteran's service, any development previously ordered with respect to the merits of such a claim is moot (as the claim cannot be substantiated as a matter of law).  There is, simply, nothing of record which would allow for the claimant to be recognized as a "child" for VA purposes so as to be eligible to apply for VA DIC benefits.  See 38 U.S.C.A. §§ 101(4)(A)  & (8), 1542, 1310 (West 2002); 38 C.F.R. § 3.3(b)(4).  As a result of this lack of basic eligibility, the claim is denied.


ORDER

Basic eligibility to claim DIC benefits does not exist for the appellant, and entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


